ORDER
PER CURIAM.
Bernard Daniel (Defendant) appeals from the judgment entered following his jury conviction for felony stealing in violation of section 570.030, RSMo Cum.Supp. 1997. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. *748We affirm the judgment pursuant to Rule 30.25(b).